DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 12/17/21 and preliminary amendment filed 6/3/22. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claims 1-20 are canceled.
3.	Claims 21-40 are newly added
	Claims 21-40 are pending.
4.	Claims 21-40 are rejected.

Drawings
5.	The drawings filed on 12/17/21 are acceptable.
Claim Objections
6.	Claims 37-40 are objected to because of the following informalities:  Although claims 37-40 are newly added along with 21-36, they lack the proper identifier, “new”, as the other added claims have. Thus, this is viewed as a typo.  Appropriate correction is required or remarks to confirm typo is correct.  
   
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Regarding claims 22 and 31, the phrase "and determining that the user profile information corresponds of the user profile corresponds to the domain name" renders the claim indefinite because it is unclear what the Applicant is attempting to convey.  Thus, for examination purposes the limitation/phrase will be interpreted as “and determining that the user profile information corresponds  Appropriate correction is required.
10.	Regarding claim 29, the phrase "receiving the URL for the website second time " renders the claim indefinite because it is unclear what the Applicant is attempting to convey.  The language appears to be missing something between” website” and “second time”.  In addition, the Applicants disclosure does not reference such information; “second time”.  Thus, for examination purposes that portion of the limitation will be interpreted as receiving the URL Appropriate correction is required.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claims 21-22, 25-27, 30-31 and 34-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goings et al., (Goings), US Patent No.: 10917400.

 	As per claim 21, Goings teaches a computer-implemented method comprising: 
receiving, by a web browser, a uniform resource locator (URL) for a website, (via user 26 selects one of the hyperlinks 56 (URL) to access; a new browser window may be opened for the selected website, and a uniform resource locator (URL) to the login page of the website and a URL to the login page of the website or application may be entered (thus, received) into the search bar) (col. 7, lines 9-11).
selecting, by the web browser, a user profile for accessing the website, (a new browser window may be opened for the selected website, and a uniform resource
locator (URL) to the login page of the website or application may be entered into the search bar that includes a query string including the username and password (hence, user profile (username and password of account selected) to automatically login (for accessing) to the website) (col. 7, lines 9-14) from a plurality of user profiles that are supported by the web browser, (online security center 12 may be referred to as “online” because it enables managing user accounts (plural, hence plurality) for websites; browser installed on the computing device); numerous secondary accounts (plurality of user profiles/accounts)) (col. 4, lines 66 -col. 5, lines 8-10; col. 7, lines 21-22; Fig. 1), wherein selecting the user profile is based on a domain name associated with the website, (When the user 26 selects one of the hyperlinks 56 to access, a script or program may be executed by the online security center 12 to pre-fill (thus, select profile) the username and password for the selected website (see the domains listed in Fig. 2/56)) (col. 1, lines 44-47; col. 7, lines 4-10; Fig. 2) and user profile information including at least one of profile history data, profile favorites data, or administrative settings data, (wherein username and password for user account are viewed as profile favorites data (preference data) and administrative settings data; i.e. via adding secondary accounts (profile information) for additional websites by providing username and password for secondary account) (col. 6, lines 41-44; col. 7, lines 10-15); and 
launch, by the web browser, the website using the selected user profile, (when selected, is 55 configured to launch the respective website and to log into (thus, via selected user profile) the respective website using the respective authentication information; launch website in a new browser window; The processor 18 may automatically enter (block 96) the credentials (e.g., username and password (profile)) of the secondary account of the user 26 into the selected website or application and login (block 98) to the website or application) (col. 7, lines 5-10; col. 12, lines 1-3 and 9-13; claim 5).
  
 	As per claim 22, the method of claim 21, Goings teaches further comprising: comparing the user profile information with the domain name; and determining that the user profile information corresponds of the user profile corresponds to the domain name, (col. 6, lines 21-26, col. 7, lines 4-8). 

 	As per claim 25, the method of claim 21, Goings teaches wherein the user profile information includes credential data, (credentials (username and password viewed as profile information)) (col. 9, lines 54-56).  

 	As per claim 26, the method of claim 21, Goings teaches wherein selecting the user profile data is based on the profile history data, (wherein the username and password stored (in the past, hence history) are viewed as profile history data since it is stored) (col. 6, line 47; col. 7, lines 6; col. 11, lines 20-25; Fig. 3; claim 1).  

 	As per claim 27, The method of claim 21, Goings teaches wherein selecting the user profile data is based on the profile favorites data, (wherein username and password for user account are viewed as profile favorites data (preference data) and administrative settings data; i.e. via adding secondary accounts (profile information) for additional websites by providing username and password for secondary account) (col. 6, lines 41-44; col. 7, lines 10-15).  

 	As per claim 30, Goings teaches a computing device, comprising: 
a processor; and 
memory storing instructions that when executed by the processor are configured to cause the computing device to perform operations, comprising, (col. 1, lines 40-50; col. 6, lines 41-49): 
the remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.  

 	As per claim 31, the computing device of claim 30, it is rejected based on the analysis of claim 22, due to the similarity of the limitations.  

 	As per claim 34, the computing device of claim 30, it is rejected based on the analysis of claim 25, due to the similarity of the limitations.  

 	As per claim 35, the computing device of claim 30, it is rejected based on the analysis of claim 27, due to the similarity of the limitations  
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

16.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Goings et al., (Goings), US Patent No.: 10917400 as applied to claims above in view of
Ackley et al., (Ackley), US PGPub. No.: 20050114229.

 	As per claim 36, Goings teaches a computer-implemented method comprising: 
receiving, by a web browser, a uniform resource locator (URL) for a website, (via user 26 selects one of the hyperlinks 56 (URL) to access; a new browser window may be opened for the selected website, and a uniform resource locator (URL) to the login page of the website and a URL to the login page of the website or application may be entered (thus, received) into the search bar) (col. 7, lines 9-11); 
determining, by the web browser, that a first user profile (a new browser window may be opened for the selected website, and a uniform resource
locator (URL) to the login page of the website or application may be entered into the search bar that includes a query string including the username and password (hence, first user profile (username and password of account selected)) to automatically login (for accessing) to the website) (col. 7, lines 9-14) and a second user profile of a plurality of user profiles (via secondary accounts) (col. 6, lines 21-25 and lines 41-49) supported by the browser, (online security center 12 may be referred to as “online” because it enables managing user accounts (plural, hence plurality) for websites; browser installed on the computing device thus supporting profiles); numerous secondary accounts (plurality of user profiles/accounts)) (col. 4, lines 66 -col. 5, lines 8-10; col. 7, lines 21-22; Fig. 1), correspond to a domain name of the website, (When the user 26 selects one of the hyperlinks 56 to access, a script or program may be executed by the online security center 12 to pre-fill (thus, select profile) the username and password for the selected website (thus, corresponding to domains; see domains listed in Fig. 2/56)) (col. 7, lines 4-10; Fig. 2); 
selecting, by the web browser, the first user profile for accessing the website, (a new browser window may be opened for the selected website, and a uniform resource locator (URL) to the login page of the website or application may be entered into the search bar that includes a query string including the username and password (hence, first user profile (username and password of account selected)) to automatically login (for accessing) to the website (see Fig. 2/56)) (col. 7, lines 9-14)  and at least one of profile history data, profile favorites data, or administrative settings data, (wherein username and password for user account are viewed as profile favorites data (preference data) and administrative settings data; i.e. via adding secondary accounts (profile information) for additional websites by providing username and password for secondary account) (col. 6, lines 41-44; col. 7, lines 10-15); and 
launch, by the web browser, the website using the selected first user profile, (when selected, is 55 configured to launch the respective website and to log into (thus, via selected user profile) the respective website using the respective authentication information; launch website in a new browser window; The processor 18 may automatically enter (block 96) the credentials (e.g., username and password (profile)) of the secondary account of the user 26 into the selected website or application and login (block 98) to the website or application) (col. 7, lines 5-10; col. 12, lines 1-3 and 9-13; claim 5).  
Goings does not specifically teach accessing the website based on a subdomain of the website
However, Ackley teaches accessing the website based on a subdomain of the website, (server system also interfaces with the network through an address that is consistent with the address of the member web site from which it is accessed (e.g., by DNS mapping of a subdomain name such as "auctions.membername.com")) (para. 61).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Goings and Ackley in order to allow users to can gain access to a system through the same registration process through which they register for access to its parent member site (Ackley: para. 61).

 	As per claim 39, the computer-implemented method of claim 36, Goings teaches wherein selecting the first user profile data is based on the profile favorites data, (wherein username and password for user account are viewed as profile favorites data (preference data) and administrative settings data; i.e. via adding secondary accounts (profile information) for additional websites by providing username and password for secondary account) (col. 6, lines 41-44; col. 7, lines 10-15).  
  
17.	Claims 23 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Goings et al., (Goings), US Patent No.: 10917400 as applied to claims above in view of Canavor et al., (Canavor), US Patent No.: 10212170.

 	As per claim 23, the method of claim 21, 
Goings does not specifically teach wherein the profile history data includes historical access information of user profiles used to access the website.  
However, Canavor teaches, wherein the profile history data includes historical access information of user profiles used to access the website (the user profile may be updated with different user characteristics based on a history of accesses to web
pages of interest; user authentication may be provided as a service based on the user's history of access to web pages; service to use the history of accessed web 
pages as a factor in the authentication (comprised of user profile)) (col. 14, lines 26-28; col. 15, lines 54-56; col. 16, lines 1-2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Goings and Canavor such that the user profile may be updated with different user characteristics based on a history of accesses to web pages of interest (Canavor: col. 14, lines 26-28).

 	As per claim 32, the computing device of claim 30, it is rejected based on the analysis of claim 23, due to the similarity of the limitations. 

 	As per claim 33, the computing device of claim 32, Goings teaches wherein selecting the user profile data is based on the profile history data, (wherein the username and password stored (in the past, hence history) are viewed as profile history data since it is stored) (col. 6, line 47; col. 7, lines 6; col. 11, lines 20-25; Fig. 3; claim 1).  

18.	Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goings et al., (Goings), US Patent No.: 10917400 as applied to claims above in view of
Tian et al., (Tian), US PGPub. No.: 20160253481.

 	As per claim 24, the method of claim 21, 
Goings does not specifically teach wherein the URL is received from an application other than the web browser.
However, Tian teaches wherein the URL is received from an application other than the web browser, (client application 206 can send a command with the URL and nonce to browser application 210 to trigger browser application 210 to open the URL) (para. 158).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Goings and Tian in order to enhance the invention via the resource (e.g., web page, web page file, etc.) associated with the URL which can include code or scripts (e.g., JavaScript code, or code in any other scripting language) to automatically log in client application 206 at content management system 106 based on the user account or credentials validated or authenticated for a current session between browser application 210 and web interface 202, (Tian; para. 154).

19.	Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Goings et al., (Goings), US Patent No.: 10917400 as applied to claims above in view of
Peterson et al., (Peterson), US PGPub. No.: 20170357627

 	As per claim 28, the method of claim 21, Goings teaches further comprising: launching the website with the selected user profile, receiving a manual selection of a different user profile for website, (In some embodiments, the websites and/or applications that are provided by the GUI 50 of the online security center 12 may have been authenticated as secured websites and/or applications by the online security center 12 prior to being enabled as selectable to the user; The user 26 can add secondary accounts (comprise different user profile) for additional web sites and/or applications by clicking button 66 and providing the requested information, such as username and/or password for the secondary account. The online security center 12 may store the user entered credentials in the memory; primary account access, then secondary account access. Wherein secondary account access occurs after primary account access since secondary account access is established after primary) (col. 6, lines 10-20, 28-32 and 41-44); and updating the profile favorites data based on the manual selection, (if the user 26 selects a recommended password, the online security center 12 may update the user credentials for all secondary accounts of the websites and/or applications as long as the password meets the password specifications for the websites and/or applications; the user may select the website and/or application and provide the username associated with their registered secondary account; The user 26 can add secondary accounts for additional web sites and/or applications by clicking button 66 and providing the requested information, such as username and/or password, thus updated profile favorite data based on manual selection) (col. 6, lines 41-44; col. 8, lines 19-24).
	Goings does not specifically teach after launching the website, receiving a selection of a different user profile.
	However, Peterson teaches after launching the website, receiving a selection of a different user profile, (para. 307; Fig. 10c).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Goings and Peterson in order to provide amendments that are limited to a subset of the most popular websites or websites most frequently visited by the user to reduce the size of the aggregate corrections database in order to safeguard the identity of users that visit potentially distinguishable websites, (Peterson; para. 290).

20.	Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Goings et al., (Goings), US Patent No.: 10917400 as applied to claims above in view of
Peterson et al., (Peterson), US PGPub. No.: 20170357627 and further in view of Frankel et al., (Frankel), US PGPub. No.: 20140280498.

 	As per claim 29, the method of claim 28, further comprising: 
Goings does not specifically teach subsequent to updating the profile favorites data, for the website second time; and selecting, by the web browser, the different user profile for the website based on the updated profile favorites data.
However, Peterson teaches subsequent to updating the profile favorites data, for the website second time; and selecting, by the web browser, the different user profile for the website based on the updated profile favorites data, (para. 307).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Goings and Peterson in order to provide amendments that are limited to a subset of the most popular websites or websites most frequently visited by the user to reduce the size of the aggregate corrections database in order to safeguard the identity of users that visit potentially distinguishable websites, (Peterson; para. 290).
Neither Goings nor Peterson specifically teach subsequent to updating the profile data, receiving the URL.
However, Frankel teaches subsequent to updating the profile data, receiving the URL, (para. 92).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Goings, Peterson and Frankel in order to maintain profiles for users that have registered for services with the intermediate server. The profiles may include authentication information (e.g., user login identities and corresponding passwords) that registered users use to access different content sources, (Frankel; para. 47).

21.	Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Goings et al., (Goings), US Patent No.: 10917400 as applied to claims above in view of
Ackley et al., (Ackley), US PGPub. No.: 20050114229 and further in view of above in view of Canavor et al., (Canavor), US Patent No.: 10212170.

 	As per claim 37, the computer-implemented method of claim 36, 
Neither Goings nor Ackley specifically teach wherein the profile history data includes historical access information of user profiles used to access the website.  
However, Canavor teaches the profile history data includes historical access information of user profiles used to access the website, (the user profile may be updated with different user characteristics based on a history of accesses to web
pages of interest; user authentication may be provided as a service based on the user's history of access to web pages; service to use the history of accessed web 
pages as a factor in the authentication (comprised of user profile)) (col. 14, lines 26-28; col. 15, lines 54-56; col. 16, lines 1-2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Goings, Ackley and Canavor such that the history may store the URLs of the web pages 122 with state and/or attribute information. State information may describe a state associated with a URL, such as whether the URL was accessed, visited, or other states. Attribute information may describe an attribute associated with a URL. An attribute may include a style attribute. For example, the attribute may include a purple color (or any other color) and an underline style (or any other style effect) to indicate a visited URL. (Canavor: col. 4, lines 47-55).

 	As per claim 38, the computer-implemented method of claim 37, Goings teaches wherein selecting the first user profile data is based on the profile history data, (wherein the username and password stored (in the past, hence history) are viewed as profile history data since it is stored) (col. 6, line 47; col. 7, lines 6; col. 11, lines 20-25; Fig. 3; claim 1).

22.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Goings et al., (Goings), US Patent No.: 10917400 as applied to claims above in view of
Ackley et al., (Ackley), US PGPub. No.: 20050114229 and further in view of above in view of Peterson et al., (Peterson), US PGPub. No.: 20170357627.

 	As per claim 40, the computer-implemented method of claim 36, Goings teaches further comprising: launching the website with the first user profile, receiving a manual selection of the second user profile for website, (In some embodiments, the websites and/or applications that are provided by the GUI 50 of the online security center 12 may have been authenticated as secured websites and/or applications by the online security center 12 prior to being enabled as selectable to the user; The user 26 can add secondary accounts (comprise second user profile) for additional web sites and/or applications by clicking button 66 and providing the requested information, such as username and/or password for the secondary account. The online security center 12 may store the user entered credentials in the memory; primary account access, then secondary account access. Wherein secondary account access occurs after primary account access since secondary account access is established after primary) (col. 6, lines 10-20, 28-32 and 41-44); and updating the profile favorites data based on the manual selection of the second user profile, (if the user 26 selects a recommended password, the online security center 12 may update the user credentials for all secondary accounts (second user profile) of the websites and/or applications as long as the password meets the password specifications for the websites and/or applications; the user may select the website and/or application and provide the username associated with their registered secondary account; The user 26 can add secondary accounts for additional web sites and/or applications by clicking button 66 and providing the requested information, such as username and/or password, thus updated profile favorite data based on manual selection) (col. 6, lines 41-44; col. 8, lines 19-24).
	Neither Goings nor Ackley specifically teach after launching the website, receiving a selection of a second user profile.
However, Peterson teaches after launching the website, receiving a selection of a second user profile, (para. 307; Fig. 10c).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Goings, Ackley and Peterson such that the field will be filled based on the changed classification, which saves the user time and effort to correct an otherwise incorrectly auto-filled field, (Peterson; para. 307).

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        11/1/22